Citation Nr: 1014443	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for the residuals of 
hepatitis.

4.  Entitlement to an initial compensable rating for left ear 
hearing loss. 



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to 
September 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

This appeal was previously before the Board in December 2007, 
when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to Board for further review. 

Unfortunately, the issue of entitlement to service connection 
for a low back disability must be returned for additional 
development.  This issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  It is as likely as not that the physician who conducted 
the Veteran's September 1990 retirement examination 
mistakenly noted condromalacia and iliotibial band friction 
of the right knee instead of the left knee problems reported 
by the Veteran. 

2.  The Veteran has a current diagnosis of osteoarthritis of 
the left knee, and February 2009 medical opinion has found 
that it is likely that the Veteran's current disability began 
at the end of his active service.  

3.  Service treatment records confirm that the Veteran was 
treated for hepatitis in 1971.  

4.  Current medical evidence is negative for a diagnosis of 
hepatitis or for any residual disability attributable to the 
hepatitis treated during active service.  

5.  The Veteran has an exceptional pattern of hearing loss in 
the left ear, and when this is considered he has level IV 
hearing for that ear; the non-service connected right ear is 
assigned level I hearing.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, osteoarthritis of the left knee was incurred due to 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  

2.  A chronic disability attributable to hepatitis was not 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria for an initial compensable evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.40, 4.85, 4.86, Codes 6100, 6101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, veteran status has been established and is not 
at issue.  The Veteran was provided with a letter in January 
2004 that contained all of the notification required by 38 
C.F.R. § 3.159, as defined by Pelegrini.  This letter was 
provided to the Veteran prior to the initial adjudication of 
his claims.  

The Veteran does not appear to have been provided with 
notification pertaining to the assignment of disability 
evaluations and effective dates.  However, as the Board will 
allow the claim for service connection for a left knee 
disability, it finds that the failure to provide this 
information did not result in any harm to the Veteran.  On 
the other hand, as the claim for service connection for 
hepatitis will be denied, neither a disability evaluation nor 
an effective date will be assigned.  Therefore, failure to 
provide this notice to the Veteran will also not result in 
any harm.  

As for the claim for an increased evaluation for left ear 
hearing loss, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board concludes 
that the duty to notify has been met for all issues. 

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  An additional request for service treatment 
records was made in accordance with the December 2007 remand, 
but a reply was received indicating that all records had 
previously been forwarded.  The Veteran has also provided 
copies of the service treatment records in his possession.  
Private medical records and VA treatment records have been 
obtained.  The Veteran was afforded appropriate VA fee basis 
examinations, which include all the requested opinions and 
the information necessary to evaluate his disability.  The 
Veteran has not requested a hearing.  There is no indication 
that there is any relevant evidence outstanding in these 
claims, and the Board will proceed with consideration of the 
Veteran's appeals.

Service Connection

The Veteran contends that he has developed a left knee 
disability as a result of active service.  He believes that 
this has developed due to his many parachute jumps and his 
extensive physical training.  The Veteran notes that he was 
seen for left knee problems in service, and argues that the 
examiner at the discharge examination mistakenly wrote "right 
knee" when he should have noted a left knee problem.  

The Veteran further contends that he is entitled to 
compensation for the hepatitis for which he was treated in 
service.  He argues that he was hospitalized for two weeks 
during service, and he believes that he has residual 
disability secondary to his hepatitis.   

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  
Left Knee

The service treatment records are negative for a report of 
injury or complaint regarding the left knee.  However, the 
September 1990 retirement examination was positive for 
retropatellar crepitance of the right knee, and right 
iliotibial band friction of the right knee.  The Report of 
Medical History obtained at this time shows that the Veteran 
answered "no" to a history of arthritis, bone or joint 
deformity, or a "trick" or locked knee.  However, the 
examiner's comments noted right knee pain.  

After discharge, March 1997 treatment records show that the 
Veteran was seen for several complaints, including joint pain 
in the hips and knees.  

Treatment records from July 2001 show that the Veteran 
complained of locking of his left knee.  He was sore 
underneath his knee cap.  The Veteran reported pain since the 
previous December, which was made worse with walking.  The 
assessment included knee pain, degenerative joint disease. 

The Veteran underwent a VA fee basis orthopedic examination 
in July 2004.  He reported experiencing pain in his left 
knee, primarily on the inside.  This reduced his ability to 
climb stairs.  The Veteran reported that he injured his knee 
while skiing.  An X-ray study showed significant medial 
compression of the joint space with clear medial osteophytes 
and bone fragmentation at the intercondylar protuberance.  
There was also significant compression of the femoropatellar 
space with an osteophyte.  After completion of the physical 
examination, the summary and diagnosis included advanced 
medial gonarthrosis on the left side with restricted 
function, chronic synovitis, and intra-articular effusion.  

In a February 2006 letter, the Veteran notes that he recently 
underwent a magnetic resonance imaging (MRI) study.  The 
Veteran wrote that the doctor said this showed severe 
deterioration, including swelling, meniscus damage, cartilage 
damage, and bone loss.  He added that the doctor had told him 
this was the result of long-term overuse of the knee and 
strenuous physical exercise.  A copy of the MRI images were 
included, but not the examiner's written summary.  

The Veteran was afforded a VA fee basis orthopedic 
examination of his knees in February 2009.  The examiner 
reviewed the claims folder and noted the findings of the 
September 1990 retirement examination.  The post service 
report of locking in July 2001 was also noted.  The Veteran 
reported the onset of bilateral knee problems during active 
duty during physical training.  He also reported three very 
hard parachute landings on a hard surface in Vietnam, at 
which time he injured both knees.  Afterwards, the Veteran 
stated he experienced swelling to the extent he could not 
exercise the next few days.  The examiner noted that the 
service treatment records were negative for this incident.  
An X-ray study revealed that there was bilateral joint space 
narrowing as well as small degenerative marginal spurs 
compatible with signs of osteoarthritis.  The left knee 
changes were worse than the right knee.  After physical 
examination, the diagnoses included degenerative 
osteoarthritis of the left knee, likely onset at the end of 
active service.  The examiner noted that the Veteran had 
complained in his previous correspondences that the physician 
at his September 1990 retirement examination had mixed up the 
side of his knee complaints.  The Veteran said that he had 
told the September 1990 physician that his left knee had been 
the problem and not the right.  The examiner opined that this 
was indeed likely.  To support this opinion, he noted that 
the left knee condition was currently distinctly worse than 
the right, and he had received treatment for a left knee 
complaint in 2001.  The diagnoses also included degenerative 
osteoarthritis of the right knee.  The onset was unclear, but 
it was very unlikely it began during active service.  

The Board finds that entitlement to service connection for a 
left knee disability is warranted.  The Board notes that the 
service treatment records are negative for evidence of 
treatment of the left knee or a diagnosis of a left knee 
disability.  However, the September 1990 retirement 
examination was positive for retropatellar crepitance of the 
right knee, and right iliotibial band friction of the right 
knee, and the Report of Medical History obtained at that time 
notes right knee pain.  The Veteran contends that he reported 
left knee problems at that time instead of right knee, but 
that the physician mistakenly indicated that the findings 
were for the right knee.  

The Board finds that the Veteran is both competent and 
credible to report that he told the September 1990 physician 
that he had left knee problems, and also finds that it is as 
likely as not that this examiner mistakenly wrote that the 
problem was in the right knee.  The February 2009 examiner 
agrees that this was likely, and while this opinion is based 
partly on a history obtained from the Veteran that is not 
otherwise supported by the record, it is also based on the 
current medical evidence which shows the left knee disability 
is distinctly worse than the right.  

At this juncture, the Board notes that service connection for 
a right knee disability was denied in the same October 2004 
rating decision that denied entitlement to service connection 
for the left knee disability.  However, instead of pursuing 
an appeal for his right knee claim, the Veteran chose instead 
to pursue the more difficult claim for the left knee by 
arguing in his February 2005 notice of disagreement that the 
September 1990 physician had confused the left knee with the 
right knee.  The Board believes that this enhances the 
Veteran's credibility.  Furthermore, his DD 214 shows that he 
was awarded the parachutist badge, so that his report of 
difficult landings followed by knee pain is consistent with 
the duties and circumstances of his service.  Finally, the 
February 2009 examiner opined that the onset of the Veteran's 
left knee disability was likely at the end of his service.  

Therefore, as there is evidence of a left knee disability at 
the time of the Veteran's discharge from service, evidence of 
a current left knee disability, and a medical opinion that 
relates the current left knee disability to active service, 
entitlement to service connection is established.  The Board 
notes that all reasonable doubt has been resolved in favor of 
the Veteran in reaching this decision.  38 U.S.C.A. 
§ 5107(b).  

Hepatitis

The Veteran contends that he was hospitalized during service 
for two weeks for hepatitis.  The service treatment records 
include what is apparently a September 1971 hospital 
discharge record, which states the Veteran was admitted with 
a history and examination that was suggestive of infectious 
hepatitis, confirmed by laboratory tests.  His course had 
been unremarkable, and he was discharged, after 15 days, to 
four weeks of limited duty.  

The remainder of the service treatment records are negative 
for any diagnosis or residuals that are attributable to 
hepatitis.  The Veteran answered "yes" to a history of 
jaundice or hepatitis on a September 1990 Report of Medical 
History obtained before his retirement, but the September 
1990 retirement examination was negative for a diagnosis of 
hepatitis or any residuals attributable to hepatitis. 

The Veteran was afforded a VA fee basis examination in 
February 2009 in order to determine whether or not there were 
any current residuals of the hepatitis for which he was 
treated in service.  The examiner reviewed the claims folder 
and noted every relevant entry.  Currently, the Veteran was 
not undergoing any treatment for hepatitis.  On examination, 
the liver was of normal size and without evidence of lesion.  
There were no signs of liver disease.  An ultrasound revealed 
normal findings for the Veteran's age.  Serological testing 
was positive for hepatitis A antibodies, but all other 
readings were negative.  The interpretation was of an old 
hepatitis A infection.  The diagnoses included an acute 
gastric helicobacter pylori infection, easily curable by 
appropriate antibiotic eradication, and a history of 
hepatitis A without evidence of any residuals or any 
persistent liver damage.  The examiner noted that hepatitis A 
never progresses to chronic liver disease. 

The Board finds that service connection for the residuals of 
hepatitis is not warranted.  The service treatment records 
confirm that the Veteran was treated for this disability.  
However, the current medical records are simply negative for 
any disability that is attributable to hepatitis.  It appears 
the in-service episode was acute and transitory and resolved 
without chronic residuals.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

However, the February 2009 examiner noted only a history of 
hepatitis A.  Although the examiner also diagnosed an acute 
gastric helicobacter pylori infection that was easily curable 
by appropriate antibiotic eradication, the Board notes that 
the examiner did not attribute this illness to the hepatitis 
treated in service.  The Board also notes that service 
connection may be established only for chronic disabilities, 
and not for acute illnesses.  The same February 2009 examiner 
who noted this acute disorder specifically stated that there 
was no evidence of a residual disability due to the hepatitis 
A.  Therefore, as the Veteran does not have a current 
disability as a result of the hepatitis for which he was 
treated during service, the preponderance of the evidence is 
against his claim, and service connection may not be 
established.  

Increased Evaluation

The Veteran contends that he is entitled to a compensable 
evaluation for his service connected hearing loss of the left 
ear.  He notes that he wears a hearing aid, and he argues 
that he is nearly completely deaf. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The record shows that entitlement to service connection for 
hearing loss of the left ear was established by the October 
2004 rating decision on appeal.  This decision assigned the 
zero percent evaluation that is currently in effect. 

In situations where service connection has been granted only 
for defective hearing involving one ear, and the Veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  See also Boyer v. West, 12 Vet. App. 142 
(1999).  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (1999).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85.  

The Veteran was afforded a VA fee basis examination of his 
hearing loss in July 2004.  The examiner found that the 
Veteran had a moderate sensorineural hearing loss in the left 
ear, with significant high tone hearing loss and tinnitus in 
both ears.  He was further noted to require hearing aids for 
both ears.  Unfortunately, this examination did not include 
the required speech discrimination test and may not be used 
to evaluate the Veteran's disability. 

As the July 2004 VA fee basis examination did not contain the 
required information to evaluate the Veteran's disability, a 
second VA fee basis examination was obtained in October 2009.  
The auditory findings for the left ear were 15, 20, 70, and 
80 decibels at the puretone thresholds of 1000, 2000, 3000, 
and 4000 Hertz.  The average threshold was 46 decibels.  
Speech recognition was 80 percent at 55 decibels, 90 percent 
at 65 decibels, and 100 percent at 70 decibels.  The 
diagnosis was mild high frequent sensorineural hearing loss 
of both ears.  The examiner stated that the Veteran did not 
have complete deafness at any frequency in either ear.  

For the purposes of evaluating the Veteran's disability, the 
Board will use the speech recognition of 80 percent, as it is 
most favorable to the Veteran.  The Board also notes that as 
the Veteran had a puretone threshold of 20 decibels at 1000 
Hertz and 70 decibels at 2000 Hertz, this is considered an 
exception pattern of hearing impairment, and he is entitled 
for consideration under the provisions of 38 C.F.R. § 4.86 
and 38 C.F.R. § 4.85, Table VIA.  

In this case, consideration under Table VIA results in level 
II hearing, which is then increased to level III hearing 
under 38 C.F.R. § 4.86.  In the alternative, when speech 
discrimination of 80 percent is combined with the puretone 
average of 46 decibels in 38 C.F.R. § 4.85, Table VI, it 
shows that the Veteran has level III hearing for the left 
ear.  This level is then increased to level IV.  Therefore, 
the results of consideration under Table VI are more 
favorable to the Veteran.  

However, this level IV hearing is then combined with the 
hearing loss for the right ear in 38 C.F.R. § 4.85, Table 
VII, with the non-service connected right ear being assigned 
level I hearing by regulation.  Level IV hearing combined 
with level I hearing in this table results in hearing loss 
that is evaluated as zero percent disabling.  Therefore, 
entitlement to an initial compensable evaluation for the 
Veteran's hearing loss of the left ear is not warranted. 

In reaching this decision, the Board has considered the 
Veteran's argument that his hearing loss has is severe enough 
to merit compensation.  However, the evidence clearly weighs 
against the assignment of a compensable evaluation in this 
case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, the only possible interpretation of the 
most recent evidence is that the Veteran's hearing loss is at 
level IV for the left ear, and that, therefore, a compensable 
rating is not warranted.  38 C.F.R. § 3.321 has been 
considered, but an unusual disability picture is not 
demonstrated by the evidence or the arguments on file.
ORDER

Entitlement to service connection for a left knee disability 
is granted.  The appeal is allowed to this extent.

Entitlement to service connection for the residuals of 
hepatitis is denied. 

Entitlement to an initial compensable rating for left ear 
hearing loss is denied. 


REMAND

The Veteran's claim for service connection for a low back 
disability was remanded by the Board in December 2007 in 
order to provide the Veteran a VA fee basis examination and 
to obtain an opinion as to whether or not any current back 
disability was related to active service.  

The Veteran was afforded an excellent examination of his back 
in February 2009.  The diagnosis was degenerative disc 
disease multiple levels, associated with multiple mild 
degenerative changes.  The examiner noted that the claims 
folder had been reviewed but was negative for back complaints 
during service.  Significant back complaints were first 
documented in 1993, which was three years after service.  The 
examiner then opined that it would be mere speculation to 
attempt any causal link to events during his military 
service.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Furthermore, the Board notes that merely stating that an 
opinion cannot be offered without resorting to speculation 
does not meet the duty to assist.  Such examinations have 
been held to be inadequate without providing reasons and 
bases as to why an opinion cannot be offered without 
speculation.  They are essentially held to be "non 
responsive" to the request for an opinion without 
explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).

In view of these Court holdings, the Board must again attempt 
to either obtain an opinion as to the etiology of the 
Veteran's back disability, or to obtain reasons and bases as 
to why any opinion cannot be offered without speculation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
return of the claims folder and the 
February 2009 examination report to the 
examiner and request that he provide 
reasons and bases as to why it is 
speculative to provide an opinion as to 
whether it is at least as likely at not 
that the Veteran's low back disability 
is related to service, to include his 
duties as a parachutist.  If additional 
evidence is required to render such an 
opinion, this evidence should be noted, 
and the RO/AMC should take the 
appropriate steps to obtain such 
evidence if it exists. 

2.  Only if the February 2009 examiner 
is not available, the RO/AMC should 
arrange for another orthopedic 
examination, if needed, for another 
examiner to ascertain the current 
nature and extent of any low back 
disability.  The examiner should be 
requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent 
or greater) that any diagnosed disorder 
is related to service, including the 
Veteran's duties as a parachutist.  The 
claims folder should be made available 
for review in connection with this 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  If this examiner 
concludes that the opinion as to the 
etiology of the Veteran's low back 
disability can only be based on mere 
speculation, the reasons and bases as 
to why an opinion can only be 
speculative must be provided.  If 
additional evidence is required to 
render such an opinion, this evidence 
should be noted, and the RO/AMC should 
take the appropriate steps to obtain 
such evidence if it exists. 

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


